DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in that it is confusing in the use of the language on lines 2  and 9, of “an oil/fat composition that comprises fine plant particles and a plant oi…. “.   The “oil/fat composition” on lines 1  and 9 is actually an “oil/fat plant composition”.   Using the phrase “oil/fat plant composition” also reduces confusion when as on line 8, the plant oil/fat” is only fat, and not plant oil/fat composition. 
Claim 4 is indefinite on line two, in the phrase “oil/fat composition” ,  which when the oil/fat composition is actually contains plants, so would be an oil/fat/plant mixture.  .
Claims 14-17 are indefinite in that they are process by product claims.  Applicants are reminded that when drafting a method claim, which is its own statutory class of invention, the statutory class is a method of making a composition or a method of making and article.  Applicant is requested to draft a product by process claim where the method makes the product and then the claim to the product by the process.  Alternatively, must draft claims 14-17 as a method claim, and include all the limitations of claim 1 into the claim.  Suitable correction is required.
Claim 18 is indefinite as it is confusing as to the order of the steps.  The claim starts with the mixed composition and then contains various steps.  Step 1 should be to mixing  an oil/fat composition, and plant particles, in amounts of 10 to 80 mass %.  Step II : mixing a dried food with the oil/fat plant composition.  
Wherein : the oil/fat is  fluid at 20 C.  
Wherein:  the plant particles have a particle size diameter of 0.3 -30 microns. 
Or some variation of this where the mixing steps are in consecutive order.  
Claim 18 is also indefinite in the lack of antecedent basis in claim 18, line 3, and  4    for “the dried food”.  The dried food on line to is “plant-derived dried food”.  “dried food” is broader than “plant-derived dried food”.  
In claim 18, line 5, there is lack of antecedent basis for oil/fat composition, because it is actually an oil/fat/plant composition.  It is not clear on last line from the end, whether the “oil/fat” composition should be “oil/fat/plant composition”.  
In claim 20 there is lack of antecedent basis on line 2 for “the texture and the flavor”.  
In claim 20 line 7, there is lack of antecedent basis for the phrase “the dried food”.  Basis for the phrase is  actually “a plant-derived dried food”, as in line 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (WO 0051559).  
Claim 1: comprising : mixing the dried food with an oil/fat composition to embed the dried food in the oil/fat composition.  Wong discloses a process of making a peanut butter by combining  lighter roasted and darker roast nut compositions (page 5, lines 32-35, page 6, lines 3-10).  
The lighter roasted and ground nut composition is mixed with the oil/nut composition which would have embedded the dried food in the oil/fat /plant composition   (page 6, lines 7-10).   
Wherein the oil/fat composition comprises:  (a) fine plant particles…0.3-30 microns.  The lighter roasted nut paste and the dark roasted paste have a particle size of  9.3 and 26.7 microns (page 11, lines 24 and 25).    
(b) a plant oil or fat having fluidity at 20 C. The oil refers to triglycerides that are liquid or fluid at ambient temperature (page 12, lines 8-15).  The oil is used in amounts of from 3-6.5%.   
(c) wherein the oil/fat composition contains the fine plant particles in an amount of 10 to 80% mass.  As to amounts of the darker roast composition,(oil fat composition)  can be used in amounts of 5 to 50%.  (page 15, lines 20-30).  Claim 10 of Wong et al. discloses the whole process.


 Claim 18 differs from the reference and that the plant oil has a fluidity at 20 C  and the use of dried food to be combined with the oil and fat and in the fluidity of the oil.  However, no degree of dryness is disclosed for the dried food.  In Wong, peanuts are roasted to a light degree and combined with oil.  This is seen to be a dry product, as no moisture has been added.  As an oil is used in Wong, it is seen that it would have been fluid at room temperature, as a non-fluid oil is usually called a fat.  
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make a composition as disclosed by Wong et al. who combines oil with peanuts to make an oil/fat plant composition, and then adds fine plant particles such as light roasted particles in the claimed size with the dark roasted peanut paste.  
One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to combine a dried food (light roasted ground nuts with an oil/fat plant composition  (dark roasted ground nuts) to embed the dried food in the oil/fat /plant composition, to improve the taste of the oil/fat/plant composition, since Wong disclosed that by combining a dark roasted peanuts with light roasted peanuts the taste of the peanut butter is better, since the dark roasted peanuts were roasted longer and at a higher temperature to give a better flavor to the composition.
One of ordinary skill in the art before the filing date of the claimed invention would have had an expectation of success in making a plant derived dried food as disclosed by Wong since Wong disclosed how to combine an oil and vegetable material, and add another dry material to it.
Claim 19 further requires that the oil/fat composition is made through micronization of the fine plant particles and oil in a wet medium stirring mill.  Wong discloses the use of roll milling  (page 11, lines 10-20).  Even though the types of mills are not the same, the nut particles are still ground to micron size.  (page 11, lines 24 and 25).  In a process claim, another apparatus can be substituted if they perform the same function, absent unexpected results.  
Claim 20 further requires adding a sugar solution with a water content of 10 to 40 mass to a mixture for solidifying the mixture, and heating the mixture to solidify it (claim 22).  The further limitations of claims 20 and 21 as to making the dried food have been disclosed above and are obvious for those reasons.  Wong discloses just adding sugar to the mixture and roll milling which eliminates a heating step to remove water (page 27, lines 1-10).  Wong discloses that combining sugar and defatted flour mix transforms the sugar into its amorphous state, which has selective aroma binding properties (page 6, lines 11-16)  No patentable distinction is seen at this time in adding sugar and in adding sugar and water to the mixture absent unexpected results.  Therefore, it would have been obvious to add sugar to a mixture as disclosed by Wong with or without water since the outcome would have been the same of a dried product.  One would have been motivated to add water to sugar, in order to dissolve the sugar in the water and would have had an expectation of success in adding flavor and texture to the composition by adding only sugar, since it was known to add sugar as disclosed by Wong.  
Claim 1 is to the composition whose limitations have been disclosed as in claims 18-22 above and are obvious for those reasons.  
As to amounts  of plant derived dried food of 20 to 80 % mass and 25-65 % volume, of the darker roast composition,(oil /fat / plant composition, i. e. plant derived dried food)  can be used in amounts of 5 to 50%.  (page 15, lines 20-30).  
           Claims 4 and 5 are product by process claims, where the method is not given weight in a composition claim.  However, the method limitations have been disclosed in the discussion of claims 18 and 19.  The fact that the procedures of the reference are different than that of applicant is not a sufficient reason for allowing the product-by-process claims since the patentability of such claims is based upon the product formed and not the method by which it was produced.  See In re Thorpe 227 USPQ 964.  The burden is upon applicant to submit objective evidence to support their position as to the product-by-process claims.  See Ex parte Jungfer 18 USPQ 2D 1796.  
	
	Claim 6 requires that the fine plant particles are from various sources, and claim 7 that the plant derived dried food is derived from the same groups.  The fine plant particles and plant derived dried food are both derived from peanuts which are edible seeds, as disclosed by Wong.   

Claim 8 further requires an emulsifier in amounts of 1 mass % or less.  The composition of Wong can contain emulsifiers, such as mono and diglycerides, lecithin in amounts up to 5% or down to 1%. (paragraph before H.).  
Claim 9 further requires that the mixture has a water content of 3 mass % or less.  As no water is added to the peanut composition of Wong, it would have a water content of less than 3% (abstract).
No heat sterilization is seen in Wong as in claim 10 (abstract).  
Claim 11 is a product by process claim as above.  Wong discloses adding sugar to a peanut mass, which is seen to be made into a solid mixture. Wong discloses just adding sugar to the mixture and roll milling which eliminates a heating step to remove water (page 27, lines 1-10).  Wong discloses that combining sugar and defatted flour mix transforms the sugar into its amorphous state, which has selective aroma binding properties (page 6, lines 11-16). The process limitations are not given weight in a composition claim (In re Thorpe, as cited above).  
Sugar as disclosed above is from sugar cane as in claims 12-13.  Official Notice is taken that sugar in general can come from sugar cane.  
Claim 14 is to a method by process, which is not one of classes of invention.  However, the limitation of mixing the food and on in claim 14, and micronization as in claim 15 , and adding a sugar to the mixture as in claim 16 , and solidifying the mixture by heat drying have been disclosed above and are obvious for those reasons.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793   
HFH 5-26-2022